DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Edward Greive on 03/23/2022.

The application has been amended as follows: 

a first transport path configured to transport coins;
a feeding unit configured to feed out the coins one by one to the first transport path;
a recognition unit configured to recognize the coins fed out to the first transport
path by the feeding unit;
a storage unit arranged beneath the recognition unit, the storage unit being
configured to receive the coins recognized by the recognition unit from the first transport
path, and store the coins therein;
a cassette detachably mounted to the coin handling apparatus and arranged beneath
the recognition unit and above the storage unit, the cassette being configured to receive the
coins from the first transport path and store the coins therein; and
a second transport path configured to receive coins fed out from the storage unit
and coins fed out from the cassette, and transport the coins forward toward a front side of
the coin handling apparatus and thereafter transport the coins upward to the feeding unit,
and
a cover that is movable between a closed position in which the opening is closed
and an opened position in which the opening is opened, wherein the cover in the opened
position serves as a placement table on which the cassette is placed when the cassette is
mounted to and discounted from the coin handling apparatus
wherein the mounted cassette is arranged rearward from the feeding unit inside
the coin handling apparatus. 


4. 		(Currently Amended) 	The coin handling apparatus according to claim

18.		(Currently Amended)  A coin handling apparatus, comprising: 
a first transport path configured to transport coins; 
a feeding unit configured to feed out the coins one by one to the first transport path; 
a recognition unit configured to recognize the coins fed out to the first transport path by the feeding unit;
a storage unit arranged beneath the recognition unit, the storage unit being
configured to receive the coins recognized by the recognition unit from the first transport
path, and store the coins therein;
a cassette detachably mounted to the coin handling apparatus and arranged
beneath the recognition unit and above the storage unit, the cassette being configured to
receive the coins from the first transport path and store the coins therein;
a cover that is pivotable between a closed position in which the opening is closed
and an opened position in which the opening is open, wherein the cover in the opened
position serves as a placement table on which the cassette is placed when being
mounted/dismounted;
a fixed part fixed to a floor surface; and
a slide rail connecting the coin handling apparatus to the fixed part so that the

wherein the cassette is detachably mounted to the coin handling apparatus through
an opening formed on a right side surface or a left side surface of the coin handling
apparatus, and arranged rearward from the feeding unit inside the coin handling
apparatus. 

19. 		(Canceled).

21. 		(Currently Amended) The coin handling apparatus according to claim 
	when the cover is in the opened position, an upper surface of the cover is horizontal. 

22.		(Currently amended) The coin handling apparatus according to claim 

23. 		(Currently Amended) The coin handling apparatus according to claim 

 
REASONS FOR ALLOWANCE

Claims 1-2, 4-5, 9, 16-18, 20-24 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the cited prior art of record discloses a coin handling apparatus with a cover that is movable between a closed position in which the opening is closed and an opened position in which the opening is opened, wherein the cover in the opened position serves as a placement table on which the cassette is placed when the cassette is mounted to and discounted from the coin handling apparatus wherein the mounted cassette is arranged rearward from the feeding unit inside the coin handling apparatus. 
Further search and consideration did not yield any references suitable for a U.S.C. §102 or U.S.C. §103 rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887